TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00430-CV
                                      NO. 03-07-00431-CV



    The Estate of Derrich D. Pollock, Deceased; System 5 Trading Fund; Rod Watkins;
    Steve Watkins; Julee Pollock, as Administrator of the Estate of Derrich D. Pollock,
                   Deceased, and Julee Pollock, Individually, Appellants

                                                 v.

               Ronald Moyer, Dianne Moyer and James L. Johnson, Appellees


                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY,
              NO. 86345A, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This Court has received notice that appellant Julee Pollock has filed for bankruptcy

protection (United States Bankruptcy Court, W.D. Texas, Austin Division, Chapter 11, No. 07-

11688). Thus, the appeal is stayed. See 11 U.S.C. § 362; Tex. R. App. P. 8. Any party may

file a motion to reinstate upon the occurrence of an event that would allow the appeal to proceed.

See Tex. R. App. P. 8.3. Failure to notify this Court of a lift of the automatic stay or termination

of the bankruptcy case may result in dismissal of this appeal for want of prosecution. See Tex. R.

App. P. 42.3(b).
                                           __________________________________________

                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Bankruptcy

Filed: October 3, 2007




                                              2